DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 is directed to a species that is independent or distinct from the invention originally claimed for the following reasons: in the original election dated 4/28/21, applicant elected to pursue the species of “the coupling structures (i.e. building elements) are pins”.  In current claim 21, applicant tries to add the species of the coupling structures being an “interlocking, stackable building brick”.  However, as seen in in Figs. 12A as compared to 12D, these two species are distinct (i.e. the coupling structures, i.e. building elements, are distinct and mutually exclusive).    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of DelGigante (US Pat. No. 5,484,288). 
Regarding claim 1, Cooke discloses a system for assisting a user to build a construction (Fig. 2), the system comprising: a body structure having a plurality of coupling structures arranged on a base portion of the body structure, each of the coupling structures configured to receive a building element of the construction (Fig. 2, items 18 and 22; noting item 70 being the pins for receiving the building element); wherein the coupling structures of the building elements are complimentary male and female structures (par. [0028] and Fig. 3, items 70, and 14); and an illuminator that illuminates subsets of the plurality of coupling structures during assembly of the construction in response to instructions from a control unit (Fig. 8 and col. 6, lines 50-63; noting only the subset creating the animals is illuminated; noting each animal can be considered a “subset” as they are distinct).  It is noted that Cooke does not specifically disclose consecutively illuminating subsets.  However, DelGigante discloses a similar illumination device wherein the subsets are consecutively illuminated (Figs. 3A-3C and col. 4, lines 46-63, noting each line in the “H” can be considered a “subset” as they are distinctly created, or alternatively, the entire letter can be considered a “subset”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cooke to use a consecutive illumination of subsets as taught by DelGigante because doing so would use of a known technique (consecutively illuminating dots of a subset on a grid) to improve a similar product (a tablet that uses a grid with dots and that illuminates the subset) in the same way (consecutively illuminating dots of a subset on a grid thus allowing time for the user to duplicate the pattern – see DelGigante: col. 4, lines 59-62).  Finally, regarding the language “wherein the control unit receives feedback from a user between each of the consecutive illuminations”, the limitation is essentially a method limitation within a product claim.  With that said, Cooke discloses a tablet (par. [0035]) that functionally has the ability to “receiving user input…and modifying…based on the user input” (par. [0038], see also pars. [0053]-[0071]; noting a user can also provide feedback such as “save”, “edit”, “undo”, “share” at any time and thus the tablet is fully capable of providing feedback between illuminations).  As such, this latter limitation is functionally possible given the combined structure of Cooke and DelGigante. In the alternative, it would be completely obvious and common sense for the user to inform the control unit that he/she is finished with an illuminated subset so that the color subset within the display could be illuminated (see par. Cooke: [0083], but also see DelGigante: col 6, lines 9-38; allowing the user to reset for the next letter, or allowing the user to reset a certain number of lights on the character itself).  
Regarding claim 2, the combined Cooke and DelGigante disclose that the illuminator is configured to provide illumination of at least a portion of the body structure from below (Cooke: par. [0032] and Figs. 3 and 10).
Regarding claims 3 and 4, the combined Cooke and DelGigante disclose that the body structure is a bead plate (Cooke: Fig. 2, item 22), the coupling structures are pins protruding from the base portion of the bead plate (Cooke: par. [0028]; noting “cylindrical” projections or pins may be used), and the building element is a bead (Cooke: par. [0032]).
Regarding claim 5, the combined Cooke and DelGigante disclose that the illuminator comprises the control unit (Cooke: pars. [0032], [0035], and [0036]; noting the tablet).
Regarding claim 6, the combined Cooke and DelGigante disclose that the control unit is configured to select the subset of the coupling structures to be illuminated by the illuminator such that the illuminator provides illumination areas of a first selection of locations not constituting all locations and/or size and/or geometry of an image (DelGigante: Fig. 3A-3C).  It is noted that the combined Cooke and DelGigante do not specifically disclose that this logic is applied to colors.  However, Cooke discloses two variables that can be matched by the user during assembly of the design: location and color (Fig. 9 and col. 5, lines 34-37)(also see Dean, III, US Pat. No. 3,813,471, Fig. 1 and col. 1, lines 41-61, evidencing that user matching based on color is well known).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Cooke and DelGigante to apply the selective logic to color (as opposed to location) because doing so would be obvious to try choosing from a finite number of identified, predictable solutions (either consecutively identifying the next bead placement by either color or location) with a reasonable expectation of success (consecutively identifying the next bead placement by color so that the user can easily duplicate the design). 
Regarding claim 7, the combined Cooke and DelGigante disclose that the first selection of color(s) is a single color (DelGigante: Figs. 3A-3C; noting it would be obvious that all the LEDs would be the same color and that some color would be inherent; or in the alternative, Cooke: Fig. 10; noting this would be obvious to try based on the identified colors shown in Fig. 10; see rejection of claim 6 above for complete rationale)(also see Dean, III, US Pat. No. 3,813,471, Fig. 1 and col. 1, lines 41-61, evidencing that user matching based on a single color, amongst other colors, is well known).
Regarding claim 9, the combined Cooke and DelGigante disclose that the control unit is configured to illuminate coupling structures that have not been previously illuminated after receiving feedback from the user (Cooke: par. [0056]; noting virtual beads may be added/selected by the user, previously not illuminated by the original design).
Regarding claim 10, the combined Cooke and DelGigante disclose that the control unit is configured to change the degree of illumination of at least a portion of the body structure (Cooke: par. [0068]; noting the “exit overlay darkens the hot melt virtual bead pattern” on the tablet).
Regarding claim 14, the combined Cooke and DelGigante disclose that the body structure is provided with a positioning unit configured to keep the body structure in a fixed position and orientation relative to the illuminator (Cooke: Fig. 3, proximate item 90).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of DelGigante (US Pat. No. 5,484,288) and in further view of Yonezawa (US Pat. No. 3,594,940). 
Regarding claim 11, the combined Cooke and DelGigante disclose that the body structure has a bead plate (Cooke: Fig. 2, item 22).  It is noted that the combined Cooke and DelGigante do not specifically disclose that the bead plate is configured to be detachably attached to another bead plate.  However, Yonezawa discloses a similar type of construction wherein a bead plate (see Figs. 4 and 1; Fig. 4 showing what can be considered “beads”) is configured to be detachably attached to another bead plate (Fig. 1, items 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Cooke and DelGigante to make the bead plate configured to be detachably attached to another bead plate as taught by Yonezawa because doing so would be use of a known technique (allowing to base plates that hold beads to be attached to one another) to improve a similar product (a single bead plate) in the same way (allowing the single bead plate to be connected to other bead plates in order to provide a bigger base). 
Regarding claim 12, the combined Cooke, DelGigante, and Yonezawa disclose that the bead plate comprises a plurality of attachment structures extending from the base portion of the bead plate and configured to interlock with the other bead plate (Yonezawa: Fig. 1 and 2, items 2; and the corresponding overhangs at the opposite sides).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of DelGigante (US Pat. No. 5,484,288) and in further view of Maxim (US Pub. No. 2003/0060122 A1). 
Regarding claim 13, the combined Cooke and DelGigante disclose that the body structure comprises pins provided with edge portions configured to provide a radially directed force towards the building element when the building element is being attached to a pin (Cooke: pars. [0028]; noting this is inherent and/or functionally possible given the structure and the desired amount of interference fit).  In addition, to evidence that the amount of interference fit is well-known to be a consideration in the art, the Examiner evidences Maxim that specifically states that the desired fit is tight enough to keep the building element retained, but loose enough for sliding it out (par. [0060]).  Thus, it would have been obvious to one of ordinary skill in the art that the exact tolerance of the fit of the building element within the body could be optimized based on the ability of the base to retain the building element, yet have it be removed if desired.
Regarding claim 15, it is noted that the combined Cooke and DelGigante do not specifically disclose that the building element is transparent such that illumination may be transmitted through the building element (par. [0028]).  However, Maxim discloses a similar toy wherein the building elements are transparent such that illumination may be transmitted through the building element (par. [0014]; noting “translucent light transmission members”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Cooke and DelGigante to use transparent building elements such that illumination may be transmitted through the building element as taught by Maxim because doing so would be a simple substitution of one element (a translucent building member) for another (a building member having color which is backlit to designate the correct location) to obtain predictable results (a translucent building member that can be backlit to verify the correct location).


Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not generally persuasive. 
With regards to the secondary reference DelGigante, applicant essentially argues a bodily incorporation into the primary reference Cooke (see Remarks, received 9/21/22, page 6, applicant discussing “tracing letters and numerals”).  Rather, the standard is “what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970).  DelGigante is brought in to show that lights can be illuminated consecutively so that a user can follow that pattern.  
Moving to the language providing “feedback from a user between each of the consecutive illuminations”, the claim reads more on a method than on a product.  With that said, Cooke discloses the ability of the user to interact with the tablet (pars. [0053]-[0071]).  As such, an argument can be made that it is functionally possible for the user to provide feedback after the consecutive illuminations.  Better still, it would be obvious and common sense for the user to signify to the tablet when he/she is done with a subset.  Even DelGigante allows for the user to move from one illuminate subset to another via user interaction (col. 6, lines 9-14; i.e. the user can clear the lights once they are finished with that subset).
Applicant goes on to argue that “Relative to DelGigante, the instant systems and methods provide a larger degree of freedom because user control allows the user to start and stop the illumination assistance at any time (see Remarks, page 6).  Respectfully submitted, applicant argues DelGigante in isolation.  Cooke already discloses the ability to save the picture (par. [0058]).   
	Concerning claims 11 and 12, the Examiner has brought in the Yonezawa reference based on the claim amendments.
	Applicant’s arguments concerning “children in day care” and “color blind”, the arguments are not compelling.  The combined references make obvious the product as claimed (emphasis added).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/18/22



/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711